Citation Nr: 1018775	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-21 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (the appellant) served on active duty from June 
1972 to December 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2004 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that granted service connection for bilateral 
hearing loss and assigned an evaluation of zero percent for 
the service-connected disability.  The Veteran appeals for a 
higher initial disability evaluation.  

The Veteran was afforded a personal hearing at the RO in May 
2009 before the undersigned Veterans Law Judge sitting at 
Chicago, Illinois.  The transcript is of record.

In July 2009, the Board remanded this claim for additional 
development.  The Board notes that the RO substantially 
complied with its remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  The Veteran was examined as requested by the 
Board.  The case has been returned to the Board and is ready 
for further review.  


FINDING OF FACT

The Veteran has Level I hearing acuity in the right ear and 
Level I or Level II hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159 and 
3.326(a) (2009).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's October 2003 letter describing the evidence needed 
to support the Veteran's claim was timely mailed well before 
the March 2004 rating decision, and met the requirements 
noted above.  That letter issue addressed the issue of 
entitlement to service connection for bilateral hearing loss.  
The subsequent grant of service connection and the assignment 
of a noncompensable rating is a downstream issue.  VA's 
General Counsel issued an advisory opinion holding that 
separate notice of the VA's duty to assist the Veteran and of 
his concomitant responsibilities in the development of his 
claim involving such downstream issues is not required when 
the Veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003. 

The October 2003 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for the assignment of a 
separate rating.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (since the degree of disability and effective date of 
the disability are part of a claim for service connection, VA 
has a duty to notify claimants of the evidence needed to 
prove those parts of the claim).  That information was 
included in the July 2009 letter to the Veteran.  
VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
providing two VA examinations and a hearing before the Board.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are more than adequate.  The Veteran was examined in 
December 2003 and December 2009.  Each examiner performed an 
audiometric examination, discussed functional impairment, and 
the claims file was reviewed.  The examinations provided 
adequate basis for rating the Veteran's hearing loss.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The examinations in this case 
are adequate upon which to base a decision.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) 
(2009). 

In addition, the Veteran has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from he point of view of the  Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the  Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App.  
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R.  
§ 4.86.

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R.  
§ 4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, Diagnostic 
Code 6100, regardless of the percentage of disability.  In 
addition, the regulations were amended to ensure that current 
medical terminology and unambiguous criteria were used, and 
to reflect current medical advances.  See 64 Fed.  Reg. 25202 
(May 11, 1999).  The tables used to assign the Roman numerals 
and, then, to assign the appropriate disability rating were 
not changed.  Id.  Further, the amended regulations included 
additional provisions that pertained to "exceptional patterns 
of hearing impairment" under 38 C.F.R. § 4.86.  
Specifically, hearing loss of 55  decibels or more in each of 
the four specified frequencies  (i.e. 1000, 2000, 3000, and 
4000 Hertz), and to hearing loss  with a pure tone threshold 
of 30 decibels or less at 1000  Hertz and 70 decibels or more 
at 2000 Hertz. 38 C.F.R. § 4.86(a), (b).  The appellant filed 
his claim in 2005 and only the amended regulations are 
applicable to his claim.

The record shows that the Veteran underwent a VA audiometric 
examination in December 2003.  The claims file was reviewed 
and audiograms from service were also noted.  The Veteran 
reported having to have conversation repeated and that he has 
difficulty hearing over the telephone.  On audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
45
LEFT
15
20
50
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.

Right ear hearing loss beginning at 2000 Hz and left ear 
hearing loss beginning at 1500 Hz. was diagnosed. 

A private audiogram conducted in November 1999 was submitted 
by the Veteran.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
30
35
LEFT
20
25
40
50
45

The Veteran was examined by VA in December 2009.  The claims 
file was reviewed.  The Veteran reported that he could not 
understand speech and required repetitions in conversation 
and that he could not hear in the presence of competing 
noise.  He stated that he has to use a speaker phone and has 
to face the speaker in a conversation and has to utilize 
speech reading.  On the audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
50
60
LEFT
35
30
65
65
65







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 in the left ear.

Applying 38 C.F.R. § 4.85, Table VI to the December 2003 
results, the appellant has a numeric designation of I for  
his right ear and I for his left ear.  This translates into a 
noncompensable rating.  The recent December 2009 findings 
similarly correspond to a noncompensable rating.  On that 
examination the appellant has a numeric designation of I in 
the right ear and II in the left ear.  Application of 38 
C.F.R. § 4.85, Table VII results in a finding that a 0 
percent disability evaluation for the service-connected 
bilateral hearing loss is warranted.  At no time during the 
appeal period does that record show that a compensable 
evaluation is warranted for bilateral hearing loss.  

The pure tone thresholds for the examinations noted do not 
reflect an exceptional pattern of hearing loss as 
contemplated by 38 C.F.R. § 4.86(a) because the pure tone 
threshold at each of the four specified frequencies (1,000,  
2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; 
and, as such, that provision is inapplicable.  Additionally, 
an exceptional pattern of hearing loss as contemplated by  38 
C.F.R. § 4.86(b) is not shown as the documented pure tone  
threshold for the appellant are not 30 decibels or less at 
1,000 Hertz and 70 decibels or more at 2,000 Hertz, and thus,  
neither Table VI or Table VIa is applicable.  38 C.F.R. § 
4.86(b).

The Board has reviewed the 1999 private examiner's report 
submitted by the Veteran.  This evidence has little probative 
value since it was conducted over ten years ago and in 
addition, as noted in 38 C.F.R. § 4.85 for the purpose of 
rating hearing loss disability, the Rating Schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) that includes pure tone 
thresholds and speech discrimination (Maryland CNC test).  
The private report does not comport to the Maryland CNC test.  

The Veteran contends that his service-connected disability is 
more disabling than reflected in the current rating 
percentages assigned.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To the extent that the 
appellant reports that his acuity is worse than evaluated, 
the Board has considered the lay statements.  However, far 
more probative of the degree of the disability are the 
results of testing prepared by skilled professionals.  In 
essence, his lay statements are of limited probative value. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for  Veterans Claims (Court) held 
that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Here, examination for VA in 
2003 and in 2009, his complaints were recorded.  The claims 
folder was reviewed and the history was recorded.  Thus, the 
examiners described the functional effects of the hearing 
loss. 

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
is constrained by the applicable laws and regulations.  
Accordingly, the claim for a compensable evaluation for 
hearing loss disability is denied.

Finally, although the Veteran has submitted evidence of a 
medical disability, and made a claim for the highest rating 
possible, he has not submitted evidence of unemployability, 
or claimed to be unemployable; therefore, the question of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) has not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  

Extraschedular

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the hearing loss 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's disorder with the 
established criteria found in the rating shows that the 
rating criteria reasonably evaluate the Veteran's disability 
and symptomatology.    

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The record 
does not show that the Veteran has required frequent 
hospitalizations.   Additionally, there is no evidence of 
marked interference with employment.  In short, there is 
nothing in the record to indicate that the service-connected 
disability on appeal causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted. 


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


